Interim Decision #2140

lk,R OF LA GROrrA

In Visa Petition Proceedings
A-10082332

Decided by Board February 28, 1972
In view of the provisions of section 204(c) of the Immigration and Nationality
Act, as amended, barring approval of a subsequent visa petition on behalf of
an alien previously accorded nonquota status as the spouse of a citizen of the
United States by reason of a marriage entered into for the purpose of evading
the immigration laws, approval of a visa petition by a U.S. citizen mother to
accord her unmarried son preference classification under section 203(a)(1) of
the Act is revoked because precluded by statute where the son was deported
from the *United States in 1956 under section 241(c) of the Act by reason of his
fraudulent marriage to a U.S. citizen to evade the immigration laws. Platter
of Cabeliza, 11 I. & N. Dec. 812, adhered to.]
ON BEHALF OF PETITIONER:

ON BEHALF OF SERVICE:
R. A. Vielhaber

Edward L. Dubrog Esquire

Appellate Trial Attorney

50 Court Street
Brooklyn, New York 11201
(Brief filed)

On July 22, 1969, a visa petition to accord the beneficiary status
as the unmarried son of a citizen of the United States pursuant to
section 203(a)(1) of the Immigration and Nationality Act was
approved by the District Director. Under authority of section 205
of the Act, approval of the visa petition was revoked under the
provisions of section 204(c) of the Act because the beneficiary had
previously beeen accorded a nonquota or preference status as the

spouse of a citizen of the United States by reason of a marriage
determined by the Attorney General to have been entered into for
the purpose of evading the immigration laws. The petitioner was
given notice of the intention to revoke but failed to submit
evidence to refute the factors upon which the proposed revocation
was based. This is an appeal from the decision of the District
Director revoking the approval of the petition. We affirm the
decision and the appeal will be dismissed.
The peLiLiuner, a widow, was born in Naples, Italy on July

1909 and has been a naturalized citizen of the United States since

110

Interim Decision #2140
August 28, 1967. The beneficiary, a 41-year-old alien and native
and citizen of Italy, is the unmarried son of the petitioner. He was
found deportable on April 11, 1956 on the basis of the provisions of
section 241(c) of the Act which provide that an alien is deportable
as having procured a visa by fraud within the meaning of section
212(aX19), and to be in the United States in violation of section
241(aX2) of the Act, if such alien obtains entry into the United
States with a visa procured on the basis of a marriage entered into
less than two years prior to such entry of the alien and which
marriage was judicially annulled or terminated within two years
subsequent to such entry; or if it appears to the satisfaction of the
Attorney General that he has failed or refused to fulfill his marital
agreement which in the opinion of the Attorney General was made
for the purpose of procuring his entry as an immigrant. He was
granted the privilege of voluntary departure:No appeal was taken
and this decision became final He departed voluntarily from the
United States on May 5, 1956.
On appeal, counsel for petitioner raises three points of contention. The first point is that the notice given to the petitioner of the
Service's intention to revoke the approval of the visa petition was

inadequate because it failed to set forth the underlying facts on
which the proposed revocation was based, depriving the petitioner
of the opportunity to fully meet the issue she WAS eallad upon to
rebut. The second point is that in the deportation proceedings held
by the special inquiry officer on April 11, 1956 there was insufficient evidence to support a finding that the beneficiary's marriage
had been entered into for the purpose of evading the immigration
laws. The third point is that section 204(c) of the Act does not
preclude the subsequent filing of a visa petition under section
203(aX1) of the Act. The contentions raised are without merit.

Although not specifically reciting the underlying facts, the
notice of intention to revoke clearly sets forth the basis for the
contemplated revocation and spells out the finding of the special
inquiry officer on April 11, 1956 that the beneficiary married a
citizen of the United States for the purpose of procuring his entry
as an immigrant and evading the immigration laws. The petitioner
and beneficiary's brother-In-law submitted affidavits. Accompanying both affidavits, the petitioner submitted a letter requesting a

hearing in order to present evidence to prove that the ground for
the Marriage being annulled was not fraud. Our examination of
the affidavits and letter from the petitioner persuades us that the
petitioner was aware of the basis on which the proposed revocation was predicated and failed to submit sufficient evidence to
rebut the basis for such proposed revocation.
A collateral attack on a prior deportation proceeding cannot be
111

°

Interim Decision #2140
made unless there was a gross miscarriage of justice, Palma v.
INS, 318 F.2d 645 (C.A. 6, 1963). Here the deportation order has
been final since April of 1956, a period of over 15 years. It is true
that the transcript was not certified until July 16, 1971, but there
is no evidence that the beneficiary has been prejudiced thereby.
The annulment decree of the Supreme Court of the State of New
York County of Bronx, dated October 7, 1950, shows that the
annulment was granted based on the beneficiary's deceit, having
entered into the marriage without intending to go through a
religious ceremony as promised. Further, the evidence in this
record shows that the beneficiary entered the United States with
an immigrant visa procured on the basis of a marriage entered
into less than two years prior to such entry and which, within two
years subsequent to such entry into the United. States, Was
judicially annulled. This established a prima facie case of deportability under section 241(c) of the Act and cast a heavy burden upon
him to establish to the satisfaction of the Attorney General that
his marriage was not contracted for the purpose of evading any
provisions of the immigration laws, Todaro v. Peterson, 205 F.
Supp. 612 (N.D. Ohio, 1961) 505 F.2d 377 (CA. 6. 19621 cert. denied
371 'U.S. 891. We are convinced that there is substantial evidence
in this record to support the special inquiry officer's conclusion in
1956 that the marriage was entered into for the purpose of
evading the immigration laws. There is no evidence of any deprivation of due process or any gross miscarriage of justice to
warrant a collateral attack on the deportation order issued in 1956.
Section 204(c) of the Act provides that no petition shall be
approved if the alien has previously been accorded nonquota or
preference status as the spouse of a citizen of the United States or
a lawfully admitted permanent resident by reason of a marriage
determined by the Attorney General to have been entered into for
the purpose of evading the immigration laws. Counsel requests
that we overrule Matter of Cabeliza, 11 I. & N. Dec. 812 (BIA, 1966),
in which we held that the language of section 204(c) is unrestricted
and that it is not limited to new "spouse" petitions but bars
approval of all subsequent visa petitions. We will adhere to the
holding in that case. The provisions of section 204(c) are mandatory and do not permit the exercise of discretion. Therefore,
approval of the petition on behalf of the beneficiary is barred by
statute.
Accordingly, in view of the foregoing, we find no reason to
reverse the special inquiry officer's decision. The following order
will be entered.
OKUER: It is ordered that the appeal be and the same is hereby

dismissed.
•

112

